DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 7/10/2020, 7/10/2020, & 4/26/2021 are being considered by the examiner.

Double Patenting
Claims 9-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-23 of copending Application No. 16/754,341 in view of NPL Document Titled Impedance Transformers for Compact and Robust Coupled Magnetic Resonance Systems of record (“Lee”). In regard to claims 9-23 Application 16/754,348 and 16/754,341 are word for word identical except for the inclusion of a power Amplifier in App 16/754,341.   
 Therefore Application 16/754,348 discloses claims 9-23, however 16/754,348 does not explicitly claim a power Amplifier.  Lee teaches a power amplifier (Fig. 1 Item Class-E Inverter i.e. known to be used as an amplifier). 
 It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have included the known class E inverter of Lee with the known resonant circuit of App .  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Document Titled Impedance Transformers for Compact and Robust Coupled Magnetic Resonance Systems of record (“Lee”).

Claims 1 to 8 (canceled)  
 Lee discloses
In regard to Claim 9 (new): 
An apparatus for transmitting electrical energy to at least one electrical consumer (Fig. 1), the apparatus comprising: at least one transmitter for transmitting an electrical energy (Fig. 1 Item Tx) having at least one first coil (Fig. 1 Item Tx coil) and at least one first capacitor for producing a resonant .  

Claim(s) 9-11 & 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (US 2018/0254672).
Du discloses:
In regard to Claim 9 (new): 
An apparatus (Fig. 2 Item 20) for transmitting electrical energy to at least one electrical consumer (Fig. 2 Items output of 15 connected to a load & Pars. [0025], & [0029]), the apparatus comprising: at least one transmitter (Fig. 2 Item 12) for transmitting an electrical energy having at least one first coil (Fig. 3, Item 122) and at least one first capacitor (Figs. 2 & 3, Item C2) for producing a resonant tank circuit at the transmitter (Figs. 2 & 3 & Par. [0031]); at least one receiver (Figs. 2 & 3, Item 13) for receiving the energy transmitted by the transmitter (Figs. 2 & 3, Items 12 & 13), the receiver including at least one second coil (Figs. 2 & 3, Item 131) and at least one second capacitor (Figs. 2 & 3, for producing a resonant tank circuit at the receiver, wherein the receiver is connectable to the consumer (Figs. 2 & 3, Item output of 15 connected to a load) to form an electrical connection (Figs. 2 & 3 & Pars. [0025], [0029] & [0032]); a transformer (Figs. 2 & 3 Item 14) for matching an impedance between the resonant tank circuit at the receiver and the consumer (Figs. 2 & 3 Par. [0038] Lines 24-33); and an electrical energy source (Figs. 2 & 3 Item output of 11) for supplying the resonant tank circuit at the transmitter with electrical energy (Figs. 2 & 3 & Par. [0029]); the transmitter and the receiver jointly forming a series resonant tank circuit for transferring the electrical energy from the transmitter to the receiver, such that at the receiver the Page 3 of 6Attorney Docket No. 5068.1309 electrical energy made available by the transmitter can be fed to the consumer (Figs. 2 & 3 & Par. [0029]).

In regard to Claim 10 (new): 
The apparatus as recited in claim 9 wherein the first coil (Figs. 2 & 3 Item 122) and the first capacitor (Figs. 2 & 3 Item C2) of the transmitter are connected in parallel with one another in order to produce a parallel resonant tank circuit at the transmitter (Figs. 2 & 3 & Par. [0031]).  

In regard to Claim 11 (new): 
The apparatus as recited in claim 9 wherein the second coil (Figs. 2 & 3 Item 131) and the second capacitor (Figs. 2 & 3 Item C3) of the receiver are connected in parallel with one another in order to produce a parallel resonant tank circuit at the receiver (Figs. 2 & 3 & Par. [0032]).  

In regard to Claim 23 (new): 
The apparatus as recited in claim 9 wherein the electrical energy source (Figs. 2 & 3 Item output of 11) is an AC voltage source (Figs. 2 & 3 & Par. [0023]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0254672) in view of Reinhard et al. (US 2003/0030530).

In regard to Claim 12 (new): 
Du discloses the apparatus as recited in claim 9 including both the first and the second coil (Figs. 2 & 3 Items 122 & 131).  
However Du does not explicitly disclose wherein both the first and the second coil contain a ferrite core having a resistivity of 105 to 106 Qm and also a magnetic permeability of 50 to 500.  
Reinhard teaches a first and second coil  containing a ferrite core (Fig. 1 & 2 Item 100, 101 & Par. [0014].  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du to incorporate the teachings of Reinhard by-including wherein both the first and the second coil contain a ferrite core in order to improve magnetic coupling 
Further Du, and Reinhard disclose the claimed invention except for a ferrite core having a resistivity of 105 to 106 Om and also a magnetic permeability of 50 to 500.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ferrite core having a resistivity of 105 to 106  Om and also a magnetic permeability of 50 to 500, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du to incorporate the teachings of Reinhard by including a ferrite core having a resistivity of 105 to 106 Om and also a magnetic permeability of 50 to 500 in order to improve magnetic coupling between the primary side and the secondary side and, consequently, an improved transfer of power (Reinhard; Par 0004).

In regard to Claim 13 (new): 
Modified Du further discloses the apparatus as recited in claim 12 including both the first and the second coil containing a ferrite core (Figs. 2 & 3 Items 122 & 131 & Reinhard Items 100 & 101).  
However Modified Du is vague in its disclosure of the ferrite core having a magnetic permeability of 125.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ferrite core having a magnetic permeability of 125, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F,2d 272, 205 USPQ 215 (CCPA 1980).


In regard to Claim 15 (new): 
Modified Du further discloses the apparatus as recited in claim 12 wherein the ferrite core is configured in a U-shaped fashion (Figs. 2 & 3 Items 122 & 131 & Reinhard Items 100 & 101).  
However, modified Du is vague in its disclosure of the ferrite core having an active cross-sectional area of 2 to 10 cm2, such that a power density of 10 to 100 W/cm2 for an input power of 3 to 1000W is achievable during the transfer of the electrical energy from the transmitter to the receiver.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the ferrite core have an active cross-sectional area of 2 to 10 cm2, such that a power density of 10 to 100 W/cm2 for an input power of 3 to 1000W is achievable during the transfer of the electrical energy from the transmitter to the receiver, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du to incorporate the teachings of Reinhard by including wherein the ferrite core has an active cross-sectional area of 2 to 10 cm2, such that a power density of 10 to 100 W/cm2 for an input power of 3 to 1000W is achievable during the transfer of the electrical energy from the transmitter to the receiver in order to improve magnetic coupling between the primary side and the secondary side and, consequently, an improved transfer of power (Reinhard; Par 0004).

Modified Du further discloses the apparatus as recited in claim 15 including both the first and the second coil containing a ferrite core (Figs. 2 & 3 Items 122 & 131 & Reinhard Items 100 & 101).  
However, Modified Du is vague in its disclosure of wherein the ferrite core has an active cross-sectional area of 5.65 cm2, such that a power density of 35 W/cm2, for an input power of 200W, is achievable during the transfer of the electrical energy from the transmitter to the receiver.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the ferrite core has an active cross-sectional area of 5,65 cm2, such that a power density of 35 W/cm2, for an input power of 200W, is achievable during the transfer of the electrical energy from the transmitter to the receiver, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du to incorporate the teachings of Reinhard by including wherein the ferrite core has an active cross-sectional area of 5.65 cm2, such that a power density of 35 W/crn2, for an input power of 200W, is achievable during the transfer of the electrical energy from the transmitter to the receiver in order to improve magnetic coupling between the primary side and the secondary side and, consequently, an improved transfer of power (Reinhard; Par 0004).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0254672) in view of Reinhard et al. (US 2003/0030530) as applied to claim 12 above, and further in view of Winkler et al. (US 2015/0123761).

In regard to Claim 14 (new): 

However, Modified Du is vague in its disclosure of that the ferrite core at least partly contains nickel-zinc alloy.  
Winkler teaches a ferrite core that at least partly contains nickel-zinc alloy (Fig. 1 Item 100 and Pars. [0037] & [0040]).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du, and Reinhard to incorporate the teachings of Winkler by including wherein the ferrite core at least partly contains nickel-zinc alloy in order to have advantage that this material is electrically insulating as well as preventing the occurrence of air gaps (Winkler; Pars. [0015] and [0018]).  


Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0254672) in view of Kim et al. (US 2013/0176653 Al).

In regard to Claim 17 (new): 
Du discloses the apparatus as recited in claim 9.  
However, Du is vague in its disclosure of wherein a frequency of the resonant tank circuit at the transmitter is between 2 and 30 MHz.  
Kim teaches wherein a frequency of the resonant tank circuit at the transmitter (Fig. 1, Item 1) is between 2 and 30 MHz (Fig. 7A & Par [0023-0024])i.e. the wireless power transmission device 1 may include a signal generator 10 which includes a Voltage Control Oscillator (VCO), to generate a signal of a preset frequency, such as a 6.78 MHz resonance frequency)).


In regard to Claim 18 (new): 
Modified Du further discloses the apparatus as recited in claim 17 wherein a frequency of the resonant tank circuit at the transmitter is between 6.765 and 6.795 MHz (Fig. 7A & Par [0023-0024] i.e. 6.78MHz).  

In regard to Claim 19 (new): 
Modified Du further discloses the apparatus as recited in claim 18 wherein a frequency of the resonant tank circuit at the transmitter is 6.78 MHz (Fig. 7A & Par [0023-0024] i.e. 6.78MHz).  

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0254672) in view of Miyauchi et al. (US 2013/0234529 Al).

In regard to Claim 20 (new): 
Du discloses the apparatus as recited in claim 9.  
However, Du does not explicitly discloses wherein the transmitter or the receiver includes a variable capacitor for tuning a resonant frequency.  

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Du to incorporate the teachings of Miyauchi by including wherein the transmitter or the receiver includes a variable capacitor for tuning a resonant frequency in order to enable the power transfer efficiency of transferring power from the power transmission coil (Miyauchi; Fig. 1 Item 4a, Par [0059]) to be maintained at a practically sufficient level, thus achieving effects such as an increased possible power transfer distance and so on (Miyauchi; Par [0059]).

In regard to Claim 21 (new): 
Modified Du further discloses the apparatus as recited in claim 20 wherein the variable capacitor is a trimmer capacitor (Miyauchi; Fig. 1 Item 11 & Par [0059]).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0254672) in view of Miyauchi et al. (US 2013/0234529 Al).

In regard to Claim 22 (new): 
Du discloses the apparatus as recited in claim 9.  
However, Du does not explicitly disclose wherein the electrical consumer is a rechargeable battery.  
	Miyauchi teaches wherein the electrical consumer (Fig. 5A Item 8) is a rechargeable battery (Fig. 5A Item 8 & Par 0075).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *Please See attached Form Pto-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
5/6/2021